Citation Nr: 1129444	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  05-24 970	)	DATE
	)
  )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for a service-connected right knee disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for a service-connected right ankle disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to January 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2003 and February 2004 decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2009, the Veteran testified at a personal hearing before a Veterans Law Judge at the Board's offices in Washington D.C.  The Veterans Law Judge is no longer employed at the Board.  While the Veteran has not been afforded an opportunity to testify before a different Veterans Law Judge, such is not necessary as the Veteran has requested to withdraw his appeal.  

In August 2009, the Board remanded these issues for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board.

The issues of entitlement to higher ratings for left knee patellofemoral syndrome and headaches, as well as entitlement to service connection for tinnitus, traumatic brain injury (to include as secondary to service-connected headaches) and depression (secondary to service-connected disabilities) were raised by the Veteran in June 2011, and have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The Veteran in this case served on active duty from September 1998 to January 2003.

2.  On June 29, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.




		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


